Exhibit 10.2

 

EXECUTION COPY

 

GUARANTEE AND COLLATERAL AGREEMENT

 

 

made by

 

 

PROTECTION ONE, INC.

 

and

 

PROTECTION ONE ALARM MONITORING, INC.

 

 

and certain of its Subsidiaries

 

 

in favor of

 

 

BEAR STEARNS CORPORATE LENDING INC.,
as Administrative Agent

 

 

Dated as of April 18, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1. DEFINED TERMS

1.1.

 

Definitions

1.2.

 

Other Definitional Provisions

 

 

 

SECTION 2. GUARANTEE

2.1.

 

Guarantee

2.2.

 

Reimbursement, Contribution and Subrogation

2.3.

 

Amendments, etc. with respect to the Borrower Obligations

2.4.

 

Guarantee Absolute and Unconditional

2.5.

 

Reinstatement

2.6.

 

Payments

 

 

 

SECTION 3. GRANT OF SECURITY INTEREST

 

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

4.1.

 

Representations in Credit Agreement

4.2.

 

Title; No Other Liens

4.3.

 

Perfected First Priority Liens

4.4.

 

Jurisdiction of Organization; Chief Executive Office

4.5.

 

Inventory and Equipment

4.6.

 

Farm Products

4.7.

 

Investment Property

4.8.

 

Receivables

4.9.

 

Material Contracts

4.10.

 

Intellectual Property

 

 

 

SECTION 5. COVENANTS

5.1.

 

Covenants in Credit Agreement

5.2.

 

Delivery and Control of Instruments, Certificated Securities, Chattel Paper,
Negotiable Documents, Investment Property and Letter of Credit Rights

5.3.

 

Maintenance of Insurance

5.4.

 

Payment of Obligations

5.5.

 

Maintenance of Perfected Security Interest; Further Documentation

5.6.

 

Changes in Locations, Name, etc.

5.7.

 

Notices

5.8.

 

Investment Property

5.9.

 

Receivables

5.10.

 

Intellectual Property

 

 

 

SECTION 6. REMEDIAL PROVISIONS

6.1.

 

Certain Matters Relating to Receivables

6.2.

 

Communications with Obligors; Grantors Remain Liable

6.3. [a05-7028_1ex10d2.htm#a6_3_PledgedStock__093945]

 

Pledged Stock [a05-7028_1ex10d2.htm#a6_3_PledgedStock__093945]

6.4. [a05-7028_1ex10d2.htm#a6_4_ProceedsToBeTurnedOverToAd_093948]

 

Proceeds to be Turned Over to Administrative Agent
[a05-7028_1ex10d2.htm#a6_4_ProceedsToBeTurnedOverToAd_093948]

6.5. [a05-7028_1ex10d2.htm#a6_5_ApplicationOfPr_093950]

 

Application of Proceeds [a05-7028_1ex10d2.htm#a6_5_ApplicationOfPr_093950]

6.6. [a05-7028_1ex10d2.htm#a6_6_CodeAndOth_093953]

 

Code and Other Remedies [a05-7028_1ex10d2.htm#a6_6_CodeAndOth_093953]

6.7. [a05-7028_1ex10d2.htm#a6_7_RegistrationRights__093955]

 

Registration Rights [a05-7028_1ex10d2.htm#a6_7_RegistrationRights__093955]

 

i

--------------------------------------------------------------------------------


 

6.8. [a05-7028_1ex10d2.htm#a6_8_Deficiency_094359]

 

Deficiency [a05-7028_1ex10d2.htm#a6_8_Deficiency_094359]

 

 

 

SECTION 7. THE ADMINISTRATIVE AGENT
[a05-7028_1ex10d2.htm#Section7_TheAdministrativeAgent_093957]

7.1. [a05-7028_1ex10d2.htm#a7_1_AdministrativeAgentsAppointm_093958]

 

Administrative Agent’s Appointment as Attorney-in-Fact, etc.
[a05-7028_1ex10d2.htm#a7_1_AdministrativeAgentsAppointm_093958]

7.2. [a05-7028_1ex10d2.htm#a7_2_DutyOfAdmi_094003]

 

Duty of Administrative Agent [a05-7028_1ex10d2.htm#a7_2_DutyOfAdmi_094003]

7.3. [a05-7028_1ex10d2.htm#a7_3_FinancingSt_094005]

 

Financing Statements [a05-7028_1ex10d2.htm#a7_3_FinancingSt_094005]

7.4. [a05-7028_1ex10d2.htm#a7_4_AuthorityImmunities_094007]

 

Authority, Immunities and Indemnities of Administrative Agent
[a05-7028_1ex10d2.htm#a7_4_AuthorityImmunities_094007]

 

 

 

SECTION 8. MISCELLANEOUS [a05-7028_1ex10d2.htm#Section8_Miscellaneous_094008]

8.1. [a05-7028_1ex10d2.htm#a8_1_Amendme_094009]

 

Amendments in Writing [a05-7028_1ex10d2.htm#a8_1_Amendme_094009]

8.2. [a05-7028_1ex10d2.htm#a8_2_Notices_094016]

 

Notices [a05-7028_1ex10d2.htm#a8_2_Notices_094016]

8.3. [a05-7028_1ex10d2.htm#a8_3_NoWaiverByCourseOfCo_094018]

 

No Waiver by Course of Conduct; Cumulative Remedies
[a05-7028_1ex10d2.htm#a8_3_NoWaiverByCourseOfCo_094018]

8.4. [a05-7028_1ex10d2.htm#a8_4_EnforcementExpensesIndemnifi_094020]

 

Enforcement Expenses; Indemnification
[a05-7028_1ex10d2.htm#a8_4_EnforcementExpensesIndemnifi_094020]

8.5. [a05-7028_1ex10d2.htm#a8_5_SuccessorsAn_094022]

 

Successors and Assigns [a05-7028_1ex10d2.htm#a8_5_SuccessorsAn_094022]

8.6. [a05-7028_1ex10d2.htm#a8_6_Setoff_094026]

 

Set-Off [a05-7028_1ex10d2.htm#a8_6_Setoff_094026]

8.7. [a05-7028_1ex10d2.htm#a8_7_Counterparts_094029]

 

Counterparts [a05-7028_1ex10d2.htm#a8_7_Counterparts_094029]

8.8. [a05-7028_1ex10d2.htm#a8_8_Severability_094032]

 

Severability [a05-7028_1ex10d2.htm#a8_8_Severability_094032]

8.9. [a05-7028_1ex10d2.htm#a8_9_Sectionheadings_094034]

 

Section Headings [a05-7028_1ex10d2.htm#a8_9_Sectionheadings_094034]

8.10. [a05-7028_1ex10d2.htm#a8_10_Integration_094036]

 

Integration [a05-7028_1ex10d2.htm#a8_10_Integration_094036]

8.11. [a05-7028_1ex10d2.htm#a8_11_GoverningLaw__094042]

 

GOVERNING LAW [a05-7028_1ex10d2.htm#a8_11_GoverningLaw__094042]

8.12. [a05-7028_1ex10d2.htm#a8_12_SubmissionToJurisdicti_094043]

 

Submission To Jurisdiction; Waivers
[a05-7028_1ex10d2.htm#a8_12_SubmissionToJurisdicti_094043]

8.13. [a05-7028_1ex10d2.htm#a8_13_Acknowledgemen_094053]

 

Acknowledgements [a05-7028_1ex10d2.htm#a8_13_Acknowledgemen_094053]

8.14. [a05-7028_1ex10d2.htm#a8_14_AdditionalGr_094056]

 

Additional Grantors [a05-7028_1ex10d2.htm#a8_14_AdditionalGr_094056]

8.15. [a05-7028_1ex10d2.htm#a8_15_Releases__094057]

 

Releases [a05-7028_1ex10d2.htm#a8_15_Releases__094057]

8.16. [a05-7028_1ex10d2.htm#a8_16_WaiverOfJuryTrial_094102]

 

WAIVER OF JURY TRIAL [a05-7028_1ex10d2.htm#a8_16_WaiverOfJuryTrial_094102]

 

 

 

ANNEXES

 

 

 

 

 

Annex I [a05-7028_1ex10d2.htm#AnnexI_094232]

Assumption Agreement [a05-7028_1ex10d2.htm#AnnexI_094232]

Annex II [a05-7028_1ex10d2.htm#AnnexIi_094238]

Acknowledgement and Consent [a05-7028_1ex10d2.htm#AnnexIi_094238]

 

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1 [a05-7028_1ex10d2.htm#Schedule1_094117]

 

Notice Addresses [a05-7028_1ex10d2.htm#Schedule1_094117]

Schedule 2 [a05-7028_1ex10d2.htm#Schedule2_094214]

 

Investment Property [a05-7028_1ex10d2.htm#Schedule2_094214]

Schedule 3 [a05-7028_1ex10d2.htm#Schedule3_094216]

 

Jurisdictions of Organization and Chief Executive Offices
[a05-7028_1ex10d2.htm#Schedule3_094216]

Schedule 4 [a05-7028_1ex10d2.htm#Schedule4_094219]

 

Filings and Other Actions required for Perfection
[a05-7028_1ex10d2.htm#Schedule4_094219]

Schedule 5 [a05-7028_1ex10d2.htm#Schedule5_094221]

 

Inventory and Equipment Locations [a05-7028_1ex10d2.htm#Schedule5_094221]

Schedule 6 [a05-7028_1ex10d2.htm#Schedule6_094224]

 

Controlled Investment Property and Accounts
[a05-7028_1ex10d2.htm#Schedule6_094224]

Schedule 7 [a05-7028_1ex10d2.htm#Schedule7_094224]

 

Intellectual Property [a05-7028_1ex10d2.htm#Schedule7_094224]

Schedule 8 [a05-7028_1ex10d2.htm#Schedule8_094226]

 

Commercial Tort Claims [a05-7028_1ex10d2.htm#Schedule8_094226]

 

ii

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of April 18, 2005, made by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of BEAR STEARNS CORPORATE
LENDING INC., as Administrative Agent (in such capacity, and together with its
successors in such capacity the “Administrative Agent”) for the banks, financial
institutions and other entities (the “Lenders”) from time to time party to the
Credit Agreement, dated as of April 18, 2005 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among PROTECTION
ONE, INC., a Delaware corporation (“Holdings”), PROTECTION ONE ALARM MONITORING,
INC., a Delaware corporation (the “Borrower”), the several banks, financial
institutions and other entities from time to time parties to the Credit
Agreement (the “Lenders”), BEAR, STEARNS & CO. INC. and LEHMAN BROTHERS INC., as
joint lead arrangers and joint bookrunners (in such capacity, the “Lead
Arrangers”), LEHMAN COMMERCIAL PAPER INC., as syndication agent (in such
capacity, the “Syndication Agent”), HARRIS NESBITT FINANCING, INC., LASALLE BANK
NATIONAL ASSOCIATION, and U.S. BANK NATIONAL ASSOCIATION, as co-documentation
agents (in such capacity, and together with its successors in such capacity, the
“Co-Documentation Agents”), and the Administrative Agent for the benefit of the
Secured Parties (as defined herein).

 

RECITALS

 

A.            Pursuant to the Credit Agreement, the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein.

 

B.            The Borrower is a member of an affiliated group of companies that
includes each other Grantor.

 

C.            The proceeds of the extensions of credit under the Credit
Agreement will be used in part to enable the Borrower to make valuable transfers
to one or more of the other Grantors in connection with the operation of their
respective businesses.

 

D.            The Borrower and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement.

 

E.             It is a condition precedent to the obligation of the Lenders to
make their respective extensions of credit to the Borrower under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the benefit of the Secured Parties.

 

NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement, to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder, to induce the
Qualified Counterparties to enter into Specified Hedge Agreements and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor hereby agrees with the Administrative Agent, for the
benefit of the Secured Parties, as follows:

 

--------------------------------------------------------------------------------


 


SECTION 1. DEFINED TERMS

 

1.1.                              Definitions.

 

(a)           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms are used herein as defined in the New York
UCC (and if defined in more than one Article of the New York UCC, shall have the
meaning given in Article 9 thereof): Accounts, Certificated Security, Chattel
Paper, Commercial Tort Claims, Commodity Contract, Commodity Intermediary,
Documents, Electronic Chattel Paper, Equipment, Farm Products, Fixtures, General
Intangibles, Goods, Instruments, Inventory, Letter-of-Credit Rights, Money,
Negotiable Document, Securities Account, Securities Entitlement, Supporting
Obligations, Tangible Chattel Paper and Uncertificated Security.

 

(b)           The following terms shall have the following meanings:

 

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

 “Borrower Credit Agreement Obligations”: the unpaid principal of and interest
on the Loans and Reimbursement Obligations and all other obligations and
liabilities of the Borrower to any Agent, Lender or Indemnitee, whether direct
or indirect, absolute or contingent, due or to become due or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, this Agreement or the other Loan Documents, any Letter of
Credit or any other document made, delivered or given in connection therewith or
pursuant thereto, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the commencement of any bankruptcy case or insolvency, reorganization,
liquidation or like proceeding relating to the Borrower, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding and all
expense reimbursement and indemnity obligations arising or incurred as provided
in the Loan Documents after the commencement of any such case or proceeding,
whether or not a claim for such obligations is allowed in such case or
proceeding).

 

“Borrower Hedge Agreement Obligations”: all obligations and liabilities of the
Borrower to any Qualified Counterparty, whether direct or indirect, absolute or
contingent, due or to become due or now existing or hereafter incurred, which
may arise under, out of, or in connection with, any Specified Hedge Agreement or
any other document made, delivered or given in connection therewith or pursuant
thereto, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including interest
accruing at the then applicable rate provided in such Specified Hedge Agreement
after the maturity of the obligations thereof and interest accruing at the then
applicable rate provided in any Specified Hedge Agreement after the commencement
of any bankruptcy case or insolvency, reorganization or like proceeding relating
to the Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding and all fees and disbursements of counsel
to the Qualified Counterparty that are required to be paid by the Borrower
pursuant to the terms of any Specified Hedge Agreement).

 

“Borrower Obligations”: the Borrower Credit Agreement Obligations and the
Borrower Hedge Agreement Obligations.

 

“Collateral”: as defined in Section 3.

 

2

--------------------------------------------------------------------------------


 

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

 

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or group of countries or any political subdivision of any of
the foregoing, whether registered or unregistered and whether published or
unpublished (including those listed on Schedule 7), all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright
Office, and (ii) the right to obtain all renewals thereof.

 

“Copyright Licenses”: all agreements (whether or not in writing) naming any
Grantor as licensor or licensee (including those listed in Schedule 7), granting
any right under any Copyright, including the grant of rights to manufacture,
distribute, exploit and sell materials derived from any Copyright.

 

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including any demand, time, savings, passbook or
like account maintained with a depositary institution.

 

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.

 

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including Section 2) or any other Loan Document to which such
Guarantor is a party, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including all expense reimbursement and indemnity obligations arising or
incurred as provided in the Loan Documents after the commencement of any
bankruptcy case or insolvency, reorganization, liquidation or like proceeding,
whether or not a claim for such obligations is allowed in such case or
proceeding)

 

“Guarantors”: the collective reference to each Grantor other than the Borrower.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including all Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses,
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all Proceeds and damages
therefrom.

 

“Intercompany Note”: any promissory note evidencing loans or other obligations
owing to any Grantor by any Group Member.

 

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Stock.

 

“Issuers”: the collective reference to each issuer of any Investment Property
purported to be pledged hereunder.

 

“Material Contract”: an agreement the cancellation or termination (other than
expiration by its own terms) of which would reasonably be expected to have a
Material Adverse Effect.

 

3

--------------------------------------------------------------------------------


 

 “New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Organizational Documents”: as to any entity, the charter, certificate of
incorporation or formation, bylaws, operating agreement, partnership agreement,
or other similar governing documentation thereof.

 

“Patents”: (i) all letters patent of the United States, any other country or
group of countries or any political subdivision of any of the foregoing, all
reissues and extensions thereof and all goodwill associated therewith (including
those listed on Schedule 7), (ii) all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof (including those listed on Schedule 7) and (iii)
all rights to obtain any reissues or extensions of the foregoing.

 

“Patent License”: all agreements (whether or not in writing) providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent (including those listed on
Schedule 7).

 

“Pledged Notes”: all Intercompany Notes at any time issued to any Grantor
(including those listed on Schedule 2) and all other promissory notes at any
time issued to or owned, held or acquired by any Grantor (including those listed
on Schedule 2), except promissory notes issued in connection with extensions of
trade credit by any Grantor in the ordinary course of business.

 

“Pledged Stock”: all shares, stock certificates, options, interests or rights of
any nature whatsoever in respect of the Capital Stock of any Person at any time
issued or granted to or owned, held or acquired by any Grantor; provided that in
no event shall more than 65% of the total outstanding Capital Stock of any
Foreign Subsidiary be subject to the security interests granted hereby.

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC, including, in any event, all dividends, returns of capital and
other distributions from Investment Property and all collections thereon and
payments with respect thereto.

 

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including all
Accounts).

 

“Secured Parties”: the Agents, the Lenders and Indemnitees and, with respect to
any Specified Hedge Agreement the Qualified Counterparty party thereto, and each
of their respective successors and transferees.

 

“Securities Act”: the Securities Act of 1933, as amended.

 

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or group of countries or
any political subdivision of any of the foregoing, or

 

4

--------------------------------------------------------------------------------


 

otherwise, and all common-law rights related thereto (including those listed on
Schedule 7), and (ii) the right to obtain all renewals thereof.

 

“Trademark License”: any agreement (whether or not in writing) providing for the
grant by or to any Grantor of any right to use any Trademark (including those
listed on Schedule 7).

 

“UETA”: the Uniform Electronic Transaction Act, as in effect in the applicable
jurisdiction.

 

1.2.          Other Definitional Provisions.

 

(a)           As used herein and in any certificate or other document made or
delivered pursuant hereto, (i) accounting terms relating to any Group Member not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP, (ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties of every type and nature, and (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time (subject to any
applicable restrictions hereunder).

 

(b)           The words “hereof,” “herein”, “hereto” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

 

(c)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(d)           Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

 

(e)           The expressions “payment in full,” “paid in full” and any other
similar terms or phrases when used herein with respect to any Obligation shall
mean the payment in full of such Obligation in cash in immediately available
funds.

 

SECTION 2. GUARANTEE

 

2.1.                              Guarantee.

 

(a)           Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
benefit of the Secured Parties, the prompt and complete payment and performance
by the Borrower when due (whether at the stated maturity, by acceleration or
otherwise) of each and all of the Borrower Obligations.

 

5

--------------------------------------------------------------------------------


 

(b)           Each Guarantor shall be liable under its guarantee set forth in
Section 2.1(a), without any limitation as to amount, for all present and future
Borrower Obligations, including specifically all future increases in the
outstanding amount of the Loans or Reimbursement Obligations and other future
increases in the Borrower Obligations, whether or not any such increase is
committed, contemplated or provided for by the Loan Documents on the date
hereof; provided, for the benefit solely of creditors and representatives of
creditors of each Guarantor and not for the benefit of such Guarantor or the
holders of any equity interest in such Guarantor, enforcement of such guarantee
against such Guarantor will be limited as necessary to limit the recovery under
such guarantee to the maximum amount which may be recovered without causing such
enforcement or recovery to constitute a fraudulent transfer or fraudulent
conveyance under any applicable federal or state fraudulent transfer or
fraudulent conveyance law (giving effect, to the fullest extent permitted by
law, to the reimbursement and contribution rights set forth in Section 2.2).

 

(c)           The guarantee contained in this Section 2.1 (i) shall remain in
full force and effect until all the Borrower Obligations and the obligations of
each Guarantor under the guarantee contained in this Section 2.1 have been paid
in full (other than contingent indemnity obligations for which no claim has been
made), no Letter of Credit is outstanding and all commitments to extend credit
under the Loan Documents have terminated, notwithstanding that from time to time
during the term of the Credit Agreement the Borrower may be free from any
Borrower Obligations, and (ii) shall survive the repayment of the Loans and
Reimbursement Obligations, the termination of commitments to extend credit under
the Loan Documents, and the release of the Collateral and remain enforceable as
to all Borrower Obligations that survive such repayment, termination and
release.

 

(d)           No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Secured Party from
the Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder in respect of any other Borrower
Obligations then outstanding or thereafter incurred.

 

2.2.                              Reimbursement, Contribution and
Subrogation.   In case any payment is made on account of the Borrower
Obligations by any Grantor or is received or collected on account of the
Borrower Obligations from any Grantor or its property:

 

(a)           If such payment is made by the Borrower or from its property, the
Borrower shall not be entitled (i) to demand or enforce reimbursement or
contribution in respect of such payment from any other Grantor or (ii) to be
subrogated to any claim, interest, right or remedy of any Secured Party against
any other Person, including any other Grantor or its property until all of the
Borrower Obligations are paid in full (other than contingent indemnity
obligations for which no claim has been made).

 

(b)           If such payment is made by Holdings or from its property or if any
payment is made by Holdings or from its property in satisfaction of the
reimbursement right of any Subsidiary Guarantor set forth in Section 2.2(c),
such payment shall constitute a contribution by Holdings to the common equity
capital of the Borrower and Holdings shall not be entitled (i) to demand or
enforce reimbursement or contribution in respect of such payment from any other
Grantor or (ii) to be subrogated to any claim, interest, right or remedy of any
Secured Party against any other Person, including any other Grantor or its
property until all of the Borrower Obligations are paid in full (other than
contingent indemnity obligations for which no claim has been made).

 

(c)           If such payment is made by a Subsidiary Guarantor or from its
property, such Subsidiary Guarantor shall be entitled, subject to and upon
payment in full of all outstanding Obligations

 

6

--------------------------------------------------------------------------------


 

(other than contingent indemnity obligations for which no claim has been made),
discharge of all Letters of Credit and termination of all commitments to extend
credit under the Loan Documents, (i) to demand and enforce reimbursement for the
full amount of such payment from the Borrower and from Holdings and (ii) to
demand and enforce contribution in respect of such payment from each other
Subsidiary Guarantor which has not paid its fair share of such payment, as
necessary to ensure that (after giving effect to any enforcement of
reimbursement rights provided hereby) each Subsidiary Guarantor pays its fair
share of the unreimbursed portion of such payment. For this purpose, the fair
share of each Subsidiary Guarantor as to any unreimbursed payment shall be
determined based on an equitable apportionment of such unreimbursed payment
among all Subsidiary Guarantors based on the relative value of their assets (net
of their liabilities, other than Obligations) and any other equitable
considerations deemed appropriate by the court.

 

(d)           If and whenever any right of reimbursement or contribution becomes
enforceable by any Subsidiary Guarantor against any other Grantor under Section
2.2(c), such Subsidiary Guarantor shall be entitled, subject to and upon payment
in full of all outstanding Obligations (other than contingent indemnity
obligations for which no claim has been made), discharge of all Letters of
Credit and termination of all commitments to extend credit under the Loan
Documents to be subrogated (equally and ratably with all other Subsidiary
Guarantors entitled to reimbursement or contribution from any other Grantor
under Section 2.2(c)) to any security interest that may then be held by the
Administrative Agent upon any Collateral granted to it in this Agreement. Such
right of subrogation shall be enforceable solely against the Grantors, and not
against the Secured Parties, and neither the Administrative Agent nor any other
Secured Party shall have any duty whatsoever to warrant, ensure or protect any
such right of subrogation or to obtain, perfect, maintain, hold, enforce or
retain any Collateral for any purpose related to any such right of subrogation.
If subrogation is demanded in writing by any Grantor, then (subject to and upon
payment in full of all outstanding Obligations (other than contingent indemnity
obligations for which no claim has been made), discharge of all Letters of
Credit and termination of all commitments to extend credit under the Loan
Documents) the Administrative Agent shall deliver to the Grantors making such
demand, or to a representative of such Grantors or of the Grantors generally, an
instrument satisfactory to the Administrative Agent transferring, on a quitclaim
basis without any recourse, representation, warranty or obligation whatsoever,
whatever security interest the Administrative Agent then may hold in whatever
Collateral may then exist that was not previously released or disposed of by the
Administrative Agent.

 

(e)           All rights and claims arising under this Section 2.2 or based upon
or relating to any other right of reimbursement, indemnification, contribution
or subrogation that may at any time arise or exist in favor of any Grantor as to
any payment on account of the Obligations made by it or received or collected
from its property shall be fully subordinated in all respects to the prior
payment in full of all of the Obligations (other than contingent indemnity
obligations for which no claim has been made). Until payment in full of the
Obligations (other than contingent indemnity obligations for which no claim has
been made), discharge of all Letters of Credit and termination of all
commitments to extend credit under the Loan Documents, no Grantor shall demand
or receive any collateral security, payment or distribution whatsoever (whether
in cash, property or securities or otherwise) on account of any such right or
claim. If any such payment or distribution is made or becomes available to any
Grantor in any bankruptcy case or receivership, insolvency or liquidation
proceeding, such payment or distribution shall be delivered by the person making
such payment or distribution directly to the Administrative Agent, for
application to the payment of the Obligations. If any such payment or
distribution is received by any Grantor, it shall be held by such Grantor for
the benefit of the Secured Parties, and shall forthwith be transferred and
delivered by such Grantor to the Administrative Agent, in the exact form
received and, if necessary, duly endorsed.

 

7

--------------------------------------------------------------------------------


 

(f)            The obligations of the Grantors under the Loan Documents,
including their liability for the Obligations and the enforceability of the
security interests granted thereby, are not contingent upon the validity,
legality, enforceability, collectibility or sufficiency of any right of
reimbursement, contribution or subrogation arising under this Section 2.2. The
invalidity, insufficiency, unenforceability or uncollectibility of any such
right shall not in any respect diminish, affect or impair any such obligation or
any other claim, interest, right or remedy at any time held by any Secured Party
against any Grantor or its property. The Secured Parties make no representations
or warranties in respect of any such right and shall have no duty to assure,
protect, enforce or ensure any such right or otherwise relating to any such
right.

 

(g)           Each Grantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Grantor, but (i) the exercise and enforcement of such rights shall be subject to
this Section 2.2 and (ii) neither the Administrative Agent nor any other Secured
Party shall ever have any duty or liability whatsoever in respect of any such
right.

 

2.3.                              Amendments, etc. with respect to the Borrower
Obligations.      Each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations made by any Secured Party may be rescinded by
such Secured Party and any of the Borrower Obligations continued, and the
Borrower Obligations, or the liability of any other Person upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by any Secured Party, and the Credit Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, in
accordance with the terms of the Credit Agreement, and any collateral security,
guarantee or right of offset at any time held by any Secured Party for the
payment of the Borrower Obligations may be sold, exchanged, waived, surrendered
or released. No Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the Borrower
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto.

 

2.4.                              Guarantee Absolute and Unconditional.    Each
Guarantor waives to the extent permitted by applicable law any and all notice of
the creation, renewal, extension or accrual of any of the Borrower Obligations
and notice of or proof of reliance by any Secured Party upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2. The Borrower Obligations, and each of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2.
All dealings between the Borrower and any of the Guarantors, on the one hand,
and the Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2. Each Guarantor waives to the extent permitted by
applicable law diligence, presentment, protest, demand for payment and notice of
default or nonpayment to or upon the Borrower or any of the Guarantors with
respect to the Borrower Obligations. Each Guarantor understands and agrees that
the guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by any Secured Party, (b) any defense, set-off or counterclaim (other
than a defense of payment or performance) which may at any time be available to
or be asserted by the Borrower or any other Person against any Secured Party, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Borrower
Obligations or of such

 

8

--------------------------------------------------------------------------------


 

Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, any Secured Party may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor. For the purposes hereof ”demand” shall
include the commencement and continuance of any legal proceedings.

 

2.5.          Reinstatement.    The guarantee contained in this Section 2 shall
be reinstated and shall remain in all respects enforceable to the extent that,
at any time, (a)  any payment of any of the Borrower Obligations is set aside,
avoided or rescinded or must otherwise be restored or returned by any Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, in whole or in part, or (b) any Secured Party gives
value pursuant to any good faith settlement of any claim that any such payment
should be set aside, avoided, rescinded, restored or returned, and in each case
such reinstatement and enforceability shall be effective as fully as if such
payment had not been made.

 

2.6.          Payments.    Each Guarantor hereby agrees to pay all amounts
payable by it under this Section 2 to the Administrative Agent without set-off
or counterclaim in Dollars in immediately available funds at the Funding Office
specified in the Credit Agreement.

 

SECTION 3. GRANT OF SECURITY INTEREST

 

Each Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in all property now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations including:

 

(a)           all Accounts;

 

(b)           all Chattel Paper;

 

(c)           all Documents;

 

(d)           all Equipment (whether or not constituting Fixtures);

 

(e)           all General Intangibles;

 

(f)            all Instruments;

 

(g)           all Intellectual Property

 

9

--------------------------------------------------------------------------------


 

(h)           all Inventory;

 

(i)            all Investment Property;

 

(j)            all Letter-of-Credit Rights;

 

(k)           all Money;

 

(l)            all Commercial Tort Claims identified on Schedule 8 hereto;

 

(m)          all Capital Stock, Goods, insurance and other property not
otherwise described above;

 

(n)           all books and records (regardless of medium); and

 

(o)           all Supporting Obligations and products of any and all of the
foregoing and all Guarantee Obligations, Liens and claims supporting, securing
or in any respect relating to any of the foregoing;

 

provided, that (i) this Agreement shall not constitute a grant of a security
interest in any property to the extent that and for as long as such grant of a
security interest (A) is prohibited by any Requirement of Law, (B) requires a
filing with or consent from any Governmental Authority pursuant to any
Requirement of Law that has not been made or obtained, or (C) constitutes a
breach or default under or results in the termination of, or requires any
consent not obtained under, any lease, license or agreement, except to the
extent that such Requirement of Law or provisions of any such lease, license or
agreement is ineffective under applicable law or would be ineffective under
Sections 9-406, 9-407, 9-408 or 9-409 of the New York UCC to prevent the
attachment of the security interest granted hereunder; and (ii) the security
interest granted hereby (A) shall attach at all times to all Proceeds of such
property, (B) shall attach to such property immediately and automatically
(without need for any further grant or act) at such time as the condition
described in clause (i) ceases to exist and (C) to the extent severable shall in
any event attach to all rights in respect of such property that are not subject
to the condition described in clause (i).

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby represents and warrants to each Agent and Lender
that:

 

4.1.          Representations in Credit Agreement.    In the case of each
Guarantor, the representations and warranties set forth in Section 5 of the
Credit Agreement as they relate to such Guarantor or to the Loan Documents to
which such Guarantor is a party, each of which is hereby incorporated herein by
reference, are true and correct in all material respects, and each Agent and
each Lender shall be entitled to rely on each of them as if they were fully set
forth herein; provided that each reference in each such representation and
warranty to the Borrower’s knowledge shall, for the purposes of this Section
4.1(a), be deemed to be a reference to such Guarantor’s knowledge.

 

4.2.          Title; No Other Liens.    Except for the security interest granted
to the Administrative Agent for the benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of Collateral granted by it free
and clear of any and all Liens or claims of others. No financing statement or
other public notice with respect to all or any part of the Collateral is on file
or of record in any public

 

10

--------------------------------------------------------------------------------


 

office, except such as have been filed in favor of the Administrative Agent, for
the benefit of the Secured Parties, pursuant to this Agreement or as are
permitted by the Credit Agreement.

 

4.3.          Perfected First Priority Liens.

 

(a)           Upon completion of the filings and other actions specified on
Schedule 4 (which, in the case of all filings and other documents referred to on
said Schedule, have been delivered to the Administrative Agent in completed and,
where required, duly executed form) and the payment of all applicable fees, the
security interests granted in Section 3 will constitute valid perfected security
interests in all of the Collateral which can be perfected by filing (except
Intellectual Property which is not United States Intellectual Property) in favor
of the Administrative Agent, for the benefit of the Secured Parties, as
collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase any such Collateral from such Grantor and is and will be
prior to all other Liens on such Collateral except for Liens permitted by the
Credit Agreement. Without limiting the foregoing, each Grantor has taken all
actions necessary or desirable to (or, in the case of Deposit Accounts only,
will have taken all such actions on or prior to the tenth Business Day following
the Closing Date): (i) establish the Administrative Agent’s “control” (within
the meanings of Sections 8-106 and 9-106 of the UCC) over the Investment
Property constituting Certificated Securities, Uncertificated Securities,
Securities Accounts, Securities Entitlements or Commodity Accounts each as
listed on Schedule 6, (ii) establish the Administrative Agent’s “control”
(within the meaning of Section 9-104 of the UCC) over Deposit Accounts listed on
Schedule 6 (in the case of each of clauses (i) and (ii), except to the extent
the Administrative Agent’s consent has been otherwise granted), (iii) establish
the Administrative Agent’s “control” (within the meaning of Section 9-107 of the
UCC) over all Letter of Credit Rights, (iv) establish the Administrative Agent’s
control (within the meaning of Section 9-105 of the UCC) over all Electronic
Chattel Paper and (v) establish the Administrative Agent’s “control” (within the
meaning of Section 16 of the Uniform Electronic Transaction Act as in effect in
the applicable jurisdiction “UETA”) over all “transferable records” (as defined
in UETA).

 

(b)           No authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body is required for
either (i) the pledge or grant by any Grantor of the security interests
purported to be granted to the Administrative Agent herein or (ii) the exercise
or enforcement by Administrative Agent of any rights or remedies in respect of
any Collateral granted or set forth or referred to herein or provided for by
applicable law, except (A) filings and actions specified on Schedule 4 and (B)
as may be required, in connection with the disposition of any Investment
Property, by laws generally affecting the offering and sale of securities.

 

(c)           Except for any consents that have been obtained and remain in full
force and effect or consents the absence of which could not reasonably be
expected to have a Material Adverse Effect, no consent of any Person (including
any party to any Contractual Obligation or the holder of any claim against, or
interest in, any Group Member) is necessary in connection with the creation,
perfection or first priority status of the security interest granted hereby in
any Capital Stock or Investment Property or any other Collateral or the exercise
by the Administrative Agent of the voting or other rights provided for in this
Agreement or the exercise or enforcement by Administrative Agent of any rights
or remedies in respect of any Collateral.

 

(d)           Each Grantor consents to the grant by each other Grantor of the
security interests granted hereby and the transfer of any Capital Stock or
Investment Property to the Administrative Agent or its designee following an
Event of Default and to the substitution of the Administrative Agent or its
designee or the purchaser upon any foreclosure sale as the holder and beneficial
owner of the interest represented thereby.

 

11

--------------------------------------------------------------------------------


 

4.4.          Jurisdiction of Organization; Chief Executive Office.     On the
date hereof, such Grantor’s exact legal name, jurisdiction of organization,
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business or
principal residence, as the case may be, are specified on Schedule 3 Such
Grantor is organized solely under the law of the jurisdiction so specified and
has not filed any certificates of domestication, transfer or continuance in any
other jurisdiction. Except as otherwise indicated on Schedule 3, the
jurisdiction of such Grantor’s organization or formation is required to maintain
a public record showing the Grantor to have been organized or formed. Except as
specified on Schedule 3, such Grantor has not changed its name, jurisdiction of
organization, chief executive office or sole place of business or its corporate
structure in any way (e.g. by merger, consolidation, change in corporate form or
otherwise) within the past five years and has not within the last five years
become bound (whether as a result of merger or otherwise) as grantor under a
security agreement entered into by another person, which has not heretofore been
terminated. Such Grantor has furnished to the Administrative Agent its
Organizational Documents as in effect as of a date which is recent to the date
hereof.

 

4.5.          Inventory and Equipment.

 

(a)           On the date hereof, the Inventory and the Equipment in excess of
$50,000 (other than mobile goods and equipment out for repair) are kept at the
locations listed on Schedule 5.

 

(b)           All Inventory now or hereafter produced by any Grantor included in
the Collateral has been and will be produced in compliance with the requirements
of the Fair Labor Standards Act, as amended.

 

4.6.          Farm Products.    None of the Collateral constitutes, or is the
Proceeds of, Farm Products.

 

4.7.                              Investment Property.

 

(a)           The shares of Pledged Stock pledged by such Grantor hereunder
constitute all the issued and outstanding shares of all classes of the Capital
Stock of each Issuer owned by such Grantor or, in the case of Capital Stock of
Foreign Subsidiaries, if less, 65% of the outstanding Capital Stock of each
relevant Issuer.

 

(b)           All the shares of the Pledged Stock have been duly and validly
issued and are fully paid and nonassessable (to the extent applicable).

 

(c)           Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally and general equitable principles (whether
considered in a proceeding in equity or at law).

 

(d)           Such Grantor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property pledged by it hereunder, free
of any and all Liens other than liens arising as a matter of law that do not
detract from the value thereof in any material respect, or options in favor of,
or claims of, any other Person, except the security interest created by this
Agreement.

 

(e)           The Organizational Documents applicable to each interest in any
partnership or limited liability company included in the Collateral expressly
provide that they are securities governed by Article 8 of the Uniform Commercial
Code.

 

12

--------------------------------------------------------------------------------


 

4.8.                              Receivables.

 

(a)           No amount payable to such Grantor under or in connection with any
Receivable is evidenced by any Instrument or Tangible Chattel Paper which has
not been delivered to the Administrative Agent or constitutes Electronic Chattel
Paper that has not been subjected to the “control” (within the meaning of
Section 9-105 of the New York UCC) of the Administrative Agent.

 

(b)           None of the obligors on any Receivables in excess of $50,000 in
the aggregate is a Governmental Authority.

 

(c)           The amounts represented by such Grantor to the Lenders from time
to time as owing to such Grantor in respect of the Receivables will at such
times be accurate.

 

4.9.                              Material Contracts.

 

(a)           As of the day hereof, no Material Contract prohibits assignment or
encumbrance by such Grantor or requires, or purports to require, consent of, or
notice to, any party (other than such Grantor) to any Material Contract in
connection with the execution, delivery and performance of this Agreement,
including the exercise of remedies by the Administrative Agent with respect to
such Material Contract, except for consents that have been obtained and notices
that have been given.

 

(b)           Each Material Contract is in full force and effect and constitutes
a valid and legally enforceable obligation of the Grantor party thereto and (to
the best of such Grantor’s knowledge) each other party thereto, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

 

4.10.                        Intellectual Property.

 

(a)           Schedule 7 lists all Intellectual Property owned by such Grantor
in its own name on the date hereof.

 

(b)           On the date hereof, to such Grantor’s actual knowledge, all
material Intellectual Property of such Grantor described on Schedule 7 is valid,
subsisting, unexpired and enforceable, has not been abandoned and does not
infringe the intellectual property rights of any other Person.

 

(c)           Except as set forth in Schedule 7, on the date hereof, (i) none of
the material Intellectual Property is the subject of any licensing or franchise
agreement pursuant to which such Grantor is the licensor or franchisor and (ii)
there are no other material agreements, obligations, orders or judgments to
which such Grantor is subject which affect the use of any Intellectual Property
owned by such Grantor.

 

(d)           The rights of such Grantor in or to the Intellectual Property
owned by such Grantor do not conflict with or infringe upon the rights of any
third party to such Grantor’s actual knowledge, and no claim has been asserted
that the use of such material Intellectual Property does or may infringe upon
the rights of any third party, in either case, which conflict or infringement
would reasonably be expected to have a Material Adverse Effect. There is
currently no infringement or unauthorized use of

 

13

--------------------------------------------------------------------------------


 

any item of Intellectual Property owned by such Grantor that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

(e)           No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Grantor’s rights in, any material Intellectual Property in any respect that
would reasonably be expected to have a Material Adverse Effect. Such Grantor is
not aware of any uses of any item of Intellectual Property owned by such Grantor
that could reasonably be expected to lead to such item becoming invalid or
unenforceable including unauthorized uses by third parties and uses which would
reasonably be expected to damage the goodwill of the business associated with
any of the Trademarks owned by such Grantor and Trademark Licenses, which uses,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

(f)            No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (1) seeking to limit, cancel or question
the validity of any material Intellectual Property or such Grantor’s ownership
interest therein, or (2) which, if adversely determined, would have a Material
Adverse Effect on the value of any Intellectual Property.

 

(g)           Such Grantor has made all filings and recordations necessary to
adequately protect its interest in its United States Intellectual Property and
material non-United States Intellectual Property owned by such Grantor including
recordation of its interests in the Patents and Trademarks owned by such Grantor
with the United States Patent and Trademark Office and in corresponding national
and international patent offices, and recordation of any of its interests in the
Copyrights owned by such Grantor with the United States Copyright Office and in
international copyright offices.

 

SECTION 5. COVENANTS

 

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Collateral is released pursuant to Section
8.15(a):

 

5.1.                              Covenants in Credit Agreement.    Such Grantor
shall comply with the covenants in the Credit Agreement pertaining to actions to
be taken, or not taken, by such Grantor.

 

5.2.          Delivery and Control of Instruments, Certificated Securities,
Chattel Paper, Negotiable Documents, Investment Property and Letter of Credit
Rights.

 

(a)           If any of the Collateral is or shall become evidenced or
represented by any Instrument, Certificated Security, Negotiable Document or
Tangible Chattel Paper, such Instrument (other than checks received in the
ordinary course of business), Certificated Security, Negotiable Documents or
Tangible Chattel Paper shall be immediately delivered to the Administrative
Agent, duly indorsed in a manner reasonably satisfactory to the Administrative
Agent, to be held as Collateral pursuant to this Agreement, and all such
property owned by such Grantor as of the Closing Date shall be so delivered on
the Closing Date.

 

(b)           If any of the Collateral is or shall become “Electronic Chattel
Paper” such Grantor shall ensure that (i) a single authoritative copy exists
which is unique, identifiable, and unalterable (except as provided in clauses
(iii), (iv) and (v) of this paragraph), (ii) such authoritative copy identifies
the Administrative Agent as the assignee and is communicated to and maintained
by the Administrative Agent or its designee, (iii) copies or revisions that add
or change the assignee of the authoritative copy can only be made with the
participation of the Administrative Agent, (iv) each copy of the authoritative
copy and any copy of a copy is readily identifiable as a copy and not the
authoritative

 

14

--------------------------------------------------------------------------------


 

copy and (v) any revision of the authoritative copy is readily identifiable as
an authorized or unauthorized revision.

 

(c)           If any of the Collateral is or shall become evidenced or
represented by an Uncertificated Security with a value in excess of $50,000,
such Grantor shall use commercially reasonable efforts to cause the issuer
thereof either (i) to register the Administrative Agent as the registered owner
of such Uncertificated Security, upon original issue or registration of transfer
or (ii) to agree in writing with such Grantor and the Administrative Agent that
such Issuer will comply with instructions with respect to such Uncertificated
Security originated by the Administrative Agent without further consent of such
Grantor, such agreement to be in form and substance satisfactory to the
Administrative Agent.

 

(d)           Such Grantor shall maintain Securities Entitlements, Securities
Accounts and Deposit Accounts (other than such Securities Entitlements,
Securities Accounts and Deposit Accounts which at no time have a balance of more
than $100,000 in the aggregate during two or more consecutive Business Days)
only with financial institutions that have agreed to comply with entitlement
orders and instructions issued or originated by the Administrative Agent without
further consent of such Grantor, such agreement to be in form and substance
satisfactory to the Administrative Agent.

 

(e)           If any of the Collateral is or shall become evidenced or
represented by a Commodity Contract, such Grantor shall cause the Commodity
Intermediary with respect to such Commodity Contract to agree in writing with
such Grantor and the Administrative Agent that such Commodity Intermediary will
apply any value distributed on account of such Commodity Contract as directed by
the Administrative Agent without further consent of such Grantor, such agreement
to be in form and substance satisfactory to the Administrative Agent.

 

(f)            In addition to and not in lieu of the foregoing, if any Issuer of
any Investment Property is organized under the law of, or has its chief
executive office in, a jurisdiction outside of the United States, each Grantor
shall use commercially reasonable efforts to cause the Issuer to register the
pledge on its books and records, as may be necessary under the laws of such
jurisdiction to insure the validity, perfection and priority of the security
interest of the Administrative Agent.

 

(g)           In the case of any material Letter-of-Credit Rights, each Grantor
shall obtain the consent of the issuer thereof and any nominated person thereon
to the assignment of the Proceeds of the related letter of credit in accordance
with Section 5-114(c) of the New York UCC, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent.

 

5.3.                              Maintenance of Insurance.

 

(a)           Such Grantor will maintain, with financially sound and reputable
companies, insurance policies (i) insuring the Collateral against loss by fire,
explosion, theft or other risks as may be required by the Credit Agreement and
(ii) naming the Secured Parties as additional insureds under liability insurance
policies to the extent reasonably requested by the Administrative Agent.

 

(b)           All such insurance shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof and (ii) name the Administrative Agent as insured party
or loss payee in respect of property and business interruption insurance. All
proceeds of business interruption insurance received by the Administrative Agent
shall be released by the Administrative Agent to the Borrower for account of the
Grantor entitled thereto, unless (i) an Event of Default has occurred and is
continuing or (ii) otherwise provided in the Credit Agreement.

 

15

--------------------------------------------------------------------------------


 

(c)           The Borrower shall deliver to the Administrative Agent a
certificate of insurance or other evidence of the insurance required under the
Credit Agreement substantially concurrently with the delivery by the Borrower to
the Administrative Agent of its audited financial statements for each fiscal
year.

 

5.4.          Payment of Obligations.     Except as could not reasonably be
expected to cause a Material Adverse Effect, such Grantor will pay and discharge
or otherwise satisfy at or before maturity or before they become delinquent, as
the case may be, all taxes, assessments and governmental charges or levies
imposed upon the Collateral or in respect of income or profits therefrom, as
well as all claims of any kind (including claims for labor, materials and
supplies) against or with respect to the Collateral, except that no such charge
need be paid if the amount or validity thereof is currently being contested in
good faith by appropriate proceedings, reserves in conformity with GAAP with
respect thereto have been provided on the books of such Grantor and such
proceedings could not reasonably be expected to result in the sale, forfeiture
or loss of any material portion of the Collateral or any interest therein.

 

5.5.                              Maintenance of Perfected Security Interest;
Further Documentation.

 

(a)           Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.3 and shall defend such security interest against the
claims and demands of all Persons whomsoever, subject to the rights of such
Grantor under the Loan Documents to dispose of the Collateral.

 

(b)           Such Grantor will furnish to the Administrative Agent from time to
time statements and schedules further identifying and describing the assets and
property of such Grantor in reasonable detail as the Administrative Agent may
reasonably request.

 

(c)           At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of creating, perfecting, ensuring
the priority of, protecting or enforcing the Administrative Agent’s security
interest in the Collateral or otherwise conferring or preserving the full
benefits of this Agreement and of the interests, rights and powers herein
granted.

 

5.6.                              Changes in Locations, Name, etc.     Such
Grantor will not, except upon 15 days’ prior written notice to the
Administrative Agent and delivery to the Administrative Agent of (a) all
additional executed financing statements and other documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the security interests provided for herein and (b) if applicable, a
written supplement to Schedule 5 showing any additional location at which
Inventory or Equipment shall be kept:

 

(I)            CHANGE ITS JURISDICTION OF ORGANIZATION OR THE LOCATION OF ITS
CHIEF EXECUTIVE OFFICE OR SOLE PLACE OF BUSINESS OR PRINCIPAL RESIDENCE FROM
THAT REFERRED TO IN SECTION 4.4;

 

(II)           CHANGE ITS NAME; OR

 

(III)          PERMIT ANY OF THE INVENTORY OR EQUIPMENT IN EXCESS OF $50,000
(OTHER THAN MOBILE GOODS AND EQUIPMENT OUT FOR REPAIR) TO BE KEPT AT A LOCATION
OTHER THAN THOSE LISTED ON SCHEDULE 5.

 

16

--------------------------------------------------------------------------------


 

5.7.                              Notices. Such Grantor will advise the
Administrative Agent and the Lenders promptly, in reasonable detail, of:

 

(A)           ANY LIEN (OTHER THAN SECURITY INTERESTS CREATED HEREBY OR LIENS
PERMITTED UNDER THE CREDIT AGREEMENT) ON ANY OF THE COLLATERAL WHICH WOULD
ADVERSELY AFFECT THE ABILITY OF THE ADMINISTRATIVE AGENT TO EXERCISE ANY OF ITS
REMEDIES HEREUNDER; AND

 

(B)           THE OCCURRENCE OF ANY OTHER EVENT WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE AGGREGATE VALUE OF THE
COLLATERAL OR ON THE SECURITY INTERESTS CREATED HEREBY.

 

5.8.                              Investment Property.

 

(a)           If such Grantor shall become entitled to receive or shall receive
any stock certificate (including any certificate representing a stock dividend
or a distribution in connection with any reclassification, increase or reduction
of capital or any certificate issued in connection with any reorganization),
option or rights in respect of the Capital Stock of any Issuer, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any
shares of the Pledged Stock, or otherwise in respect thereof, such Grantor shall
accept the same for the benefit of the Secured Parties, and deliver the same
forthwith to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power (or other instrument of transfer) covering such certificate
duly executed in blank by such Grantor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the Obligations.
Except as otherwise expressly permitted under the Credit Agreement, any sums
paid upon or in respect of the Investment Property upon the liquidation or
dissolution of any Issuer shall be paid over to the Administrative Agent to be
held by it hereunder as additional collateral security for the Obligations, and
in case any distribution of capital shall be made on or in respect of the
Investment Property or any property shall be distributed upon or with respect to
the Investment Property pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected security
interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations. If any sums of money or property so paid or
distributed in respect of the Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Administrative Agent, hold such money or property in trust for the
Secured Parties, segregated from other funds of such Grantor, as additional
collateral security for the Obligations.

 

(b)           Except as otherwise expressly permitted under the Credit
Agreement, without the prior written consent of the Administrative Agent, such
Grantor will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any stock or other equity securities of any nature or to issue
any other securities convertible into or granting the right to purchase or
exchange for any stock or other equity securities of any nature of any Issuer,
(ii) sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option with respect to, the Investment Property or Proceeds thereof (except
pursuant to a transaction expressly permitted by the Credit Agreement), (iii)
create, incur or permit to exist any Lien or option in favor of, or any claim of
any Person with respect to, any of the Investment Property or Proceeds thereof,
or any interest therein, except for the security interests created by this
Agreement or (iv) enter into any agreement or undertaking restricting the right
or ability of such Grantor or the Administrative Agent to sell, assign or
transfer any of the Investment Property or Proceeds thereof (unless such
restriction is permitted by the Credit Agreement).

 

17

--------------------------------------------------------------------------------


 

(c)           In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Administrative Agent
promptly in writing of the occurrence of any of the events described in Section
5.8(a) with respect to the Investment Property issued by it and (iii) it will
take all actions required or reasonably requested by the Administrative Agent to
enable or permit each Grantor to comply with Sections 6.3(c) and 6.7 as to all
Investment Property issued by it.

 

5.9.                              Receivables.

 

(a)           Other than in the ordinary course of business consistent with its
past practice, such Grantor will not (i) grant any extension of the time of
payment of any Receivable, (ii) compromise or settle any Receivable for less
than the full amount thereof, (iii) release, wholly or partially, any Person
liable for the payment of any Receivable, (iv) allow any credit or discount
whatsoever on any Receivable or (v) amend, supplement or modify any Receivable
in any manner that could materially adversely affect the value thereof.

 

(b)           Such Grantor will deliver to the Administrative Agent a copy of
each material demand, notice or document received by it that questions or calls
into doubt the validity or enforceability of more than 5% of the aggregate
amount of the then outstanding Receivables.

 

5.10.                        Intellectual Property.

 

(a)           Such Grantor (either itself or through licensees) will (i)
continue to use each material Trademark on each and every trademark class of
goods applicable to its current line as reflected in its current catalogs,
brochures and price lists in order to maintain such Trademark in full force free
from any claim of abandonment for non-use, (ii) maintain as in the past the
quality of products and services offered under such Trademark, (iii) use such
Trademark with the appropriate notice of registration and all other notices and
legends required by applicable Requirements of Law, (iv) not adopt or use any
mark which is confusingly similar or a colorable imitation of such Trademark
unless the Administrative Agent, for the benefit of the Secured Parties, shall
obtain a perfected security interest in such mark pursuant to this Agreement,
and (v) not (and not permit any licensee or sublicensee thereof to) do any act
or knowingly omit to do any act whereby such Trademark may become invalidated or
impaired in any way.

 

(b)           Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.

 

(c)           Such Grantor (either itself or through licensees) (i) will employ
each material Copyright and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of the material Copyrights may become invalidated or otherwise
impaired. Such Grantor will not (either itself or through licensees) do any act
whereby any material portion of the material Copyrights may fall into the public
domain.

 

(d)           Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.

 

(e)           Such Grantor will promptly notify the Administrative Agent if it
knows, or has reason to know, that any application or registration relating to
any material Intellectual Property may become forfeited, abandoned or dedicated
to the public, or of any adverse determination or development

 

18

--------------------------------------------------------------------------------


 

(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of, or the validity of, any material Intellectual Property
or such Grantor’s right to register the same or to own and maintain the same.

 

(f)            Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within five Business Days after the last day
of the fiscal quarter in which such filing occurs. Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may request to evidence the Agents’ and the Lenders’ security interest in
any Copyright, Patent or Trademark and the goodwill and general intangibles of
such Grantor relating thereto or represented thereby.

 

(g)           Such Grantor will take all reasonable and necessary steps,
including in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or group of countries or any political subdivision of any of
the foregoing, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of the material
Intellectual Property, including filing of applications for renewal, affidavits
of use and affidavits of incontestability.

 

(h)           In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

 

(i)            Such Grantor agrees to execute an Intellectual Property Security
Agreement with respect to its Intellectual Property in substantially the form of
Annex III in order to record the security interest granted herein to the
Administrative Agent for the benefit of the Secured Parties with the United
States Patent and Trademark Office, the United States Copyright Office or other
applicable Governmental Authority. With respect to registered Intellectual
Property acquired by such Grantor after the Closing Date, such Grantor agrees to
provide the Administrative Agent with all documents necessary to record the
security interest of the Administrative Agent in such after acquired
Intellectual Property within forty-five days of the last day of the fiscal
quarter in which such registered Intellectual Property was acquired.

 

5.11.        Commercial Tort Claims. Each Grantor shall update Schedule 8 such
that all Commercial Tort Claims claiming at least $100,000 in damages then in
litigation or in connection with which any filing or document has been made or
delivered, are promptly listed thereon.

 

SECTION 6. REMEDIAL PROVISIONS

 

6.1.                              Certain Matters Relating to Receivables.

 

(a)           After the occurrence and during the continuance of a Default or an
Event of Default and after prior notice of such action to each applicable
Grantor, the Administrative Agent shall have the right to verify the Receivables
in any manner and through any medium that it reasonably considers advisable, and
each Grantor shall furnish all such assistance and information as the

 

19

--------------------------------------------------------------------------------


 

Administrative Agent may require in connection with such test verifications. At
any time and from time to time (but no more than once per calendar year unless a
default or Event of Default has occurred and is continuing), upon the
Administrative Agent’s request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others reasonably
satisfactory to the Administrative Agent to furnish to the Administrative Agent
reports showing reconciliations, aging and verifications of, and trial balances
for, the Receivables.

 

(b)           The Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables, and the Administrative Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. If required by the Administrative Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of Receivables, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account maintained under the
sole dominion and control of the Administrative Agent, subject to withdrawal by
the Administrative Agent for the account of the Secured Parties only as provided
in Section 6.5, and (ii) until so turned over, shall be held by such Grantor for
the Administrative Agent and the Secured Parties, segregated from other funds of
such Grantor. Each such deposit of Proceeds of Receivables shall be accompanied
by a report identifying in reasonable detail the nature and source of the
payments included in the deposit.

 

(c)           At the Administrative Agent’s request, each Grantor shall deliver
to the Administrative Agent all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Receivables,
including all original orders, invoices and shipping receipts.

 

6.2.                              Communications with Obligors; Grantors Remain
Liable.

 

(a)           The Administrative Agent in its own name or in the name of others
may at any time after the occurrence and during the continuance of an Event of
Default and after prior notice of such action to each applicable Guarantor
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

 

(b)           Upon request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

 

(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. No Secured Party
shall have any obligation or liability under any Receivable (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

20

--------------------------------------------------------------------------------


6.3.                              Pledged Stock.

 

(a)                                  Unless an Event of Default has occurred and
is continuing and the Administrative Agent has given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its rights pursuant to
Section 6.3(b), each Grantor may receive all cash dividends paid in respect of
the Pledged Stock and all payments made in respect of the Pledged Notes, in each
case paid in the normal course of business of the relevant Issuer and consistent
with past practice, to the extent permitted in the Credit Agreement, and may
exercise all voting and corporate or other organizational rights with respect to
Investment Property; provided, that no vote shall be cast or corporate or other
organizational right exercised or other action taken which would materially
adversely affect the rights of the Agent in such Collateral or affect the
validity, perfection or priority of Administrative Agent’s security interest in
such Collateral or be inconsistent with or result in any violation of any
provision of any Loan Document.

 

(b)                                 If an Event of Default shall occur and be
continuing and the Administrative Agent shall give notice of its intent to
exercise such rights to the relevant Grantor or Grantors, (i) the Administrative
Agent shall have the right to receive any and all cash dividends, payments or
other Proceeds paid in respect of the Investment Property and make application
thereof to the Obligations in the order set forth in Section 6.5, and (ii) any
or all of the Investment Property shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (A) all voting, corporate and other rights pertaining to
such Investment Property at any meeting of shareholders of the relevant Issuer
or Issuers or otherwise and (B) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including the
right to exchange at its discretion any and all of the Investment Property upon
the merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other organizational structure of any Issuer, or upon
the exercise by any Grantor or the Administrative Agent of any right, privilege
or option pertaining to such Investment Property, and in connection therewith,
the right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

 

(c)                                  Each Grantor hereby authorizes and
instructs each Issuer of any Investment Property pledged by such Grantor
hereunder to (i) comply with any instruction received by it from the
Administrative Agent in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying,
and (ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Investment Property directly to the Administrative
Agent.

 

6.4.                              Proceeds to be Turned Over to Administrative
Agent.    In addition to the rights of the Agents and the Lenders specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing and the Administrative Agent has given notice of
its intent to exercise such rights, all Proceeds received by any Grantor
consisting of cash, checks and Cash Equivalents shall be held by such Grantor
for the benefit of the Secured Parties, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, be turned over to
the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required).  All
Proceeds received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control.  All Proceeds while held by the Administrative Agent in a
Collateral Account (or by such Grantor for the

 

21

--------------------------------------------------------------------------------


 

benefit of the Administrative Agent and the other Secured Parties) shall
continue to be held as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in Section 6.5.

 

6.5.                              Application of Proceeds.            If and
whenever any Event of Default has occurred and is continuing, the Administrative
Agent may apply all or any part of Proceeds constituting Collateral, whether or
not held in any Collateral Account, in payment of the Obligations in such order
as may be required by the Credit Agreement and otherwise as the Administrative
Agent may elect.  Any balance of such Proceeds remaining after the Obligations
have been paid in full (other than contingent indemnity obligations for which no
claim has been made), all Letters of Credit are discharged and all commitments
to extend credit under the Loan Documents have terminated shall be paid over to
the Borrower or to whomsoever may be lawfully entitled to receive the same.

 

6.6.                              Code and Other Remedies.   If an Event of
Default shall occur and be continuing, the Administrative Agent may exercise, in
addition to all other rights and remedies granted to it in this Agreement and in
any other Loan Document, all rights and remedies of a secured party under the
New York UCC or any other applicable law or in equity.  Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  Any Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released.  Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere.  The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Administrative Agent and the other Secured
Parties hereunder, including reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in such order as the
Administrative Agent may elect, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including Section 9-615(a)(3) of the New York UCC, need the
Administrative Agent account for the surplus, if any, to any Grantor.  To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against any Secured Party arising out of the exercise of
any rights hereunder.  If any notice of a proposed sale or other disposition of
Collateral is required by law, such notice shall be deemed reasonable and proper
if given at least 10 days before such sale or other disposition.

 

6.7.                              Registration Rights.

 

(a)                                  If the Administrative Agent shall determine
to exercise its right to sell any or all of the Pledged Stock pursuant to
Section 6.6, and if in the opinion of the Administrative Agent it is necessary
or advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
use commercially reasonable efforts to cause

 

22

--------------------------------------------------------------------------------


 

the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, necessary or advisable to register the
Pledged Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto.  Each Grantor agrees to use commercially
reasonable efforts to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

 

(b)                                 Each Grantor recognizes that the
Administrative Agent may be unable to effect a public sale of any or all the
Pledged Stock, by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof.  Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner.  The Administrative Agent shall be under no obligation to delay a sale
of any of the Pledged Stock for the period of time necessary to permit the
Issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.

 

(c)                                  Each Grantor agrees to use its best efforts
to do or cause to be done all such other acts as may be necessary to make such
sale or sales of all or any portion of the Pledged Stock pursuant to this
Section 6.7 valid and binding and in compliance with any and all other
applicable Requirements of Law.  Each Grantor further agrees that a breach of
any of the covenants contained in this Section 6.7 will cause irreparable injury
to the Secured Parties, that the Secured Parties have no adequate remedy at law
in respect of such breach and, as a consequence, that each and every covenant
contained in this Section 6.7 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred under the Credit Agreement.

 

6.8.                              Deficiency.    Each Grantor shall remain
liable for any deficiency if the proceeds of any sale or other disposition of
the Collateral are insufficient to pay its Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent or any
Lender to collect such deficiency.

 


SECTION 7.  THE ADMINISTRATIVE AGENT


 

7.1.                              Administrative Agent’s Appointment as
Attorney-in-Fact, etc.

 

(a)                                  Each Grantor hereby irrevocably constitutes
and appoints the Administrative Agent and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary

 

23

--------------------------------------------------------------------------------


 

or desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Administrative
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:

 

(I)                                     IN THE NAME OF SUCH GRANTOR OR ITS OWN
NAME, OR OTHERWISE, TAKE POSSESSION OF AND INDORSE AND COLLECT ANY CHECKS,
DRAFTS, NOTES, ACCEPTANCES OR OTHER INSTRUMENTS FOR THE PAYMENT OF MONEYS DUE
UNDER ANY RECEIVABLE OR WITH RESPECT TO ANY OTHER COLLATERAL AND FILE ANY CLAIM
OR TAKE ANY OTHER ACTION OR PROCEEDING IN ANY COURT OF LAW OR EQUITY OR
OTHERWISE DEEMED APPROPRIATE BY THE ADMINISTRATIVE AGENT FOR THE PURPOSE OF
COLLECTING ANY AND ALL SUCH MONEYS DUE UNDER ANY RECEIVABLE OR WITH RESPECT TO
ANY OTHER COLLATERAL WHENEVER PAYABLE;

 

(II)                                  IN THE CASE OF ANY INTELLECTUAL PROPERTY,
EXECUTE AND DELIVER, AND HAVE RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS,
DOCUMENTS AND PAPERS AS THE ADMINISTRATIVE AGENT MAY REQUEST TO EVIDENCE THE
SECURED PARTIES’ SECURITY INTEREST IN SUCH INTELLECTUAL PROPERTY AND THE
GOODWILL AND GENERAL INTANGIBLES OF SUCH GRANTOR RELATING THERETO OR REPRESENTED
THEREBY;

 

(III)                               PAY OR DISCHARGE TAXES AND LIENS LEVIED OR
PLACED ON OR THREATENED AGAINST THE COLLATERAL, EFFECT ANY REPAIRS OR ANY
INSURANCE CALLED FOR BY THE TERMS OF THIS AGREEMENT AND PAY ALL OR ANY PART OF
THE PREMIUMS THEREFOR AND THE COSTS THEREOF;

 

(IV)                              EXECUTE, IN CONNECTION WITH ANY SALE PROVIDED
FOR IN SECTION 6.6 OR 6.7, ANY ENDORSEMENTS, ASSIGNMENTS OR OTHER INSTRUMENTS OF
CONVEYANCE OR TRANSFER WITH RESPECT TO THE COLLATERAL; AND

 

(V)                                 (A) DIRECT ANY PARTY LIABLE FOR ANY PAYMENT
UNDER ANY OF THE COLLATERAL TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR TO
BECOME DUE THEREUNDER DIRECTLY TO THE ADMINISTRATIVE AGENT OR AS THE
ADMINISTRATIVE AGENT SHALL DIRECT; (B) ASK OR DEMAND FOR, COLLECT, AND RECEIVE
PAYMENT OF AND RECEIPT FOR, ANY AND ALL MONEYS, CLAIMS AND OTHER AMOUNTS DUE OR
TO BECOME DUE AT ANY TIME IN RESPECT OF OR ARISING OUT OF ANY COLLATERAL;
(C) SIGN AND INDORSE ANY INVOICES, FREIGHT OR EXPRESS BILLS, BILLS OF LADING,
STORAGE OR WAREHOUSE RECEIPTS, DRAFTS AGAINST DEBTORS, ASSIGNMENTS,
VERIFICATIONS, NOTICES AND OTHER DOCUMENTS IN CONNECTION WITH ANY OF THE
COLLATERAL; (D) COMMENCE AND PROSECUTE ANY SUITS, ACTIONS OR PROCEEDINGS AT LAW
OR IN EQUITY IN ANY COURT OF COMPETENT JURISDICTION TO COLLECT THE COLLATERAL OR
ANY PORTION THEREOF AND TO ENFORCE ANY OTHER RIGHT IN RESPECT OF ANY COLLATERAL;
(E) DEFEND ANY SUIT, ACTION OR PROCEEDING BROUGHT AGAINST SUCH GRANTOR WITH
RESPECT TO ANY COLLATERAL; (F) SETTLE, COMPROMISE OR ADJUST ANY SUCH SUIT,
ACTION OR PROCEEDING AND, IN CONNECTION THEREWITH, GIVE SUCH DISCHARGES OR
RELEASES AS THE ADMINISTRATIVE AGENT MAY DEEM APPROPRIATE; (G) ASSIGN ANY
COPYRIGHT, PATENT OR TRADEMARK (ALONG WITH THE GOODWILL OF THE BUSINESS TO WHICH
ANY SUCH COPYRIGHT, PATENT OR TRADEMARK PERTAINS), THROUGHOUT THE WORLD FOR SUCH
TERM OR TERMS, ON SUCH CONDITIONS, AND IN SUCH MANNER, AS THE ADMINISTRATIVE
AGENT SHALL IN ITS SOLE DISCRETION DETERMINE; AND (H) GENERALLY, SELL, TRANSFER,
PLEDGE AND MAKE ANY AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL WITH ANY OF THE
COLLATERAL AS FULLY AND COMPLETELY AS THOUGH THE ADMINISTRATIVE AGENT WERE THE
ABSOLUTE OWNER THEREOF FOR ALL PURPOSES, AND DO, AT THE ADMINISTRATIVE AGENT’S
OPTION AND SUCH GRANTOR’S EXPENSE, AT ANY TIME, OR FROM TIME TO TIME, ALL ACTS
AND THINGS WHICH THE ADMINISTRATIVE AGENT DEEMS NECESSARY TO PROTECT, PRESERVE
OR REALIZE UPON THE COLLATERAL AND THE SECURED PARTIES’ SECURITY INTERESTS
THEREIN AND TO EFFECT THE INTENT OF THIS AGREEMENT, ALL AS FULLY AND EFFECTIVELY
AS SUCH GRANTOR MIGHT DO.

 

The Administrative Agent agrees that it will not exercise any rights under the
power of attorney provided for in this Section 7.1(a) unless an Event of Default
has occurred and is continuing.

 

24

--------------------------------------------------------------------------------


 

(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein, the Administrative Agent, at its
option, but without any obligation so to do, may perform or comply with, or
cause performance or compliance with, such agreement.

 

(c)                                  The reasonable out-of-pocket expenses of
the Administrative Agent incurred in connection with actions undertaken as
provided in this Section 7.1, together with interest thereon at a rate per annum
equal to the rate per annum at which interest would then be payable on past due
Revolving Loans that are Base Rate Loans under the Credit Agreement, from the
date of payment by the Administrative Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Administrative Agent
on demand.

 

(d)                                 Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and all security
interests created hereby are released.

 

7.2.                              Duty of Administrative Agent.    The
Administrative Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the New York UCC or otherwise, shall be to deal with it in the same manner as
the Administrative Agent deals with similar property for its own account. 
Neither the Administrative Agent, any other Secured Party nor any of their
respective officers, directors, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof.  The
powers conferred on the Secured Parties hereunder are solely to protect the
Secured Parties’ interests in the Collateral and shall not impose any duty upon
any Secured Parties to exercise any such powers.  Each Secured Party shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder except for their own gross negligence or willful misconduct.

 

7.3.                              Financing Statements.    Pursuant to any
applicable law, each Grantor authorizes the Administrative Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral on behalf of such Grantor in such
form and in such offices as the Administrative Agent determines appropriate to
perfect the security interests of the Administrative Agent under this
Agreement.  Each Grantor authorizes the Administrative Agent to use the
collateral description “all personal property” or similar language in any such
financing statements.  Each Grantor hereby ratifies and authorizes the filing by
the Administrative Agent of any financing statement with respect to the
Collateral made prior to the date hereof.

 

7.4.                              Authority, Immunities and Indemnities of
Administrative Agent.    Each Grantor acknowledges, and, by acceptance of the
benefits hereof, each Secured Party agrees, that the rights and responsibilities
of the Administrative Agent under this Agreement with respect to any action
taken by the Administrative Agent or the exercise or non-exercise by the
Administrative Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as among the Secured Parties, be governed by the Credit
Agreement and that the Administrative Agent shall have, in respect thereof, all
rights, remedies, immunities and indemnities granted to it in the Credit
Agreement.  By acceptance of the benefits hereof, each Secured Party that is not
a Lender agrees to be bound by the provisions of the Credit Agreement applicable
to the Administrative Agent, including Article 10 thereof, as fully as if such
Secured Party were a Lender.  The Administrative Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid

 

25

--------------------------------------------------------------------------------


 

authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 


SECTION 8.  MISCELLANEOUS


 

8.1.                              Amendments in Writing.             None of the
terms or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except in accordance with Section 11.1 of the Credit
Agreement.

 

8.2.                              Notices.    All notices, requests and demands
to or upon the Administrative Agent or any Grantor hereunder shall be effected
in the manner provided for in Section 11.2 of the Credit Agreement; provided
that any such notice, request or demand to or upon any Guarantor shall be
addressed to such Guarantor at its notice address set forth on Schedule 1.

 

8.3.                              No Waiver by Course of Conduct; Cumulative
Remedies.     No Secured Party shall by any act (except by a written instrument
pursuant to Section 8.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default.  No failure to exercise, nor any delay in exercising, on
the part of any Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof.  No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by any Secured
Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which such Secured Party would
otherwise have on any future occasion.  The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

 

8.4.                              Enforcement Expenses; Indemnification.

 

(a)                                  Each Guarantor agrees to pay, or reimburse
each Secured Party for, all costs and expenses incurred in collecting against
such Guarantor under the guarantee contained in Section 2 or otherwise enforcing
or preserving any rights under this Agreement and the other Loan Documents to
which such Guarantor is a party, including the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to the Administrative Agent.

 

(b)                                 Each Guarantor agrees to pay, and to save
the Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

 

(c)                                  Each Guarantor agrees to pay, and to save
the Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement on the terms set
forth in Section 11.5 of the Credit Agreement.

 

(d)                                 The agreements in this Section shall survive
repayment of the Obligations and all other amounts payable under the Credit
Agreement and the other Loan Documents.

 

8.5.                              Successors and Assigns.         This Agreement
shall be binding upon the successors and assigns of each Grantor and shall inure
to the benefit of the Secured Parties and their successors and permitted
assigns; provided that no Grantor may assign, transfer or delegate any of its
rights or

 

26

--------------------------------------------------------------------------------


 

obligations under this Agreement without the prior written consent of the
Administrative Agent and, unless so consented to, each such assignment, transfer
or delegation by any Grantor shall be void.

 

8.6.                              Set-Off.       In addition to any rights and
remedies of the Secured Parties provided by law, each Grantor hereby irrevocably
authorizes the Administrative Agent and the other Secured Parties upon the
occurrence and during the continuance of an Event of Default, without notice to
such Grantor or any other Grantor, any such notice being expressly waived by
each Grantor to the extent permitted by applicable law, upon any amount becoming
due and payable by Holdings, the Borrower or any other Grantor under any Loan
Document (whether at stated maturity, by acceleration or otherwise), to set-off
and appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final, other than payroll accounts, tax
withholding accounts and trust accounts), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of such
Grantor.  Each Secured Party shall notify such Grantor promptly of any such
set-off and the application made by such Secured Party of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

 

8.7.                              Counterparts.    This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by telecopy), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

 

8.8.                              Severability.    Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

8.9.                              Section Headings.    The Section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

8.10.                        Integration.    This Agreement and the other Loan
Documents represent the agreement of the Grantors and the Secured Parties with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Secured Party relative to the
subject matter hereof and thereof not expressly set forth or referred to herein
or in the other Loan Documents.

 

8.11.                        GOVERNING LAW.   THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

8.12.                        Submission To Jurisdiction; Waivers.    Each
Grantor hereby irrevocably and unconditionally:

 

(A)                                  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

27

--------------------------------------------------------------------------------


 

(B)                                 CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(C)                                  AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
SUCH GRANTOR AT ITS ADDRESS REFERRED TO IN SECTION 8.2 OR AT SUCH OTHER ADDRESS
OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;

 

(D)                                 AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION; AND

 

(E)                                  WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION
OR PROCEEDING REFERRED TO IN THIS SECTION 8.12 ANY SPECIAL, EXEMPLARY, PUNITIVE
OR CONSEQUENTIAL DAMAGES.

 

8.13.                        Acknowledgements.     Each Grantor hereby
acknowledges that:

 

(A)                                  IT HAS BEEN ADVISED BY COUNSEL IN THE
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY;

 

(B)                                 NO SECURED PARTY HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO ANY GRANTOR ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN
THE GRANTORS, ON THE ONE HAND, AND THE SECURED PARTIES, ON THE OTHER HAND, IN
CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR; AND

 

(C)                                  NO JOINT VENTURE IS CREATED HEREBY OR BY
THE OTHER LOAN DOCUMENTS OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS
CONTEMPLATED HEREBY AMONG THE SECURED PARTIES OR AMONG THE GRANTORS AND THE
SECURED PARTIES.

 

8.14.                        Additional Grantors.     Each Domestic Subsidiary
of the Borrower that is required to become a party to this Agreement pursuant to
Section 7.10 of the Credit Agreement shall become a Grantor and Guarantor for
all purposes of this Agreement upon execution and delivery by such Subsidiary of
an Assumption Agreement in the form of Annex 1 hereto.

 

8.15.                        Releases.

 

(a)                                  At such time as the Loans, the
Reimbursement Obligations and all other Obligations (other than contingent
surviving indemnity obligations in respect of which no claim or demand has been
made and Borrower Hedge Agreement Obligations) have been paid in full, all
commitments to extend credit under the Loan Documents have terminated and all
Letters of Credit have been discharged, the Collateral shall be released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors.  At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall deliver
to such Grantor any Collateral held by the Administrative Agent hereunder and
execute and deliver to such Grantor such documents (in form and substance
satisfactory to the Administrative Agent) as such Grantor may reasonably request
to evidence such termination.

 

28

--------------------------------------------------------------------------------


 

(b)                                 If any of the Collateral is sold,
transferred or otherwise disposed of by any Grantor in a transaction permitted
by the Credit Agreement, then the Administrative Agent, at the request and sole
expense of such Grantor, shall execute and deliver to such Grantor all releases
or other documents reasonably necessary or desirable for the release of such
Collateral (not including Proceeds thereof) from the security interests created
hereby.  At the request and sole expense of the Borrower, a Subsidiary Guarantor
shall be released from its obligations hereunder in the event that all the
Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement;
provided that the Borrower shall have delivered to the Administrative Agent, at
least ten Business Days prior to the date of the proposed release, a written
request for release identifying the relevant Subsidiary Guarantor and the terms
of the sale or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a certification
by the Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.

 

8.16.                        WAIVER OF JURY TRIAL.  EACH GRANTOR AND, BY
ACCEPTANCE OF THE BENEFITS HEREOF, THE ADMINISTRATIVE AGENT AND EACH OTHER
SECURED PARTY, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

 

PROTECTION ONE, INC.

 

 

 

 

 

By:

 /s/ Richard Ginsburg

 

 

Title:  President and CEO

 

 

 

 

 

PROTECTION ONE ALARM MONITORING, INC.

 

 

 

 

 

By:

 /s/ Richard Ginsburg

 

 

Title:  President and CEO

 

 

 

 

 

NETWORK MULTIFAMILY SECURITY
CORPORATION

 

 

 

 

 

By:

 /s/ Steve Williams

 

 

Title:  President

 

 

 

 

 

SECURITY MONITORING SERVICES, INC.

 

 

 

 

 

By:

 /s/ Richard Ginsburg

 

 

Title:  President and CEO

 

 

 

 

 

PROTECTION ONE ALARM MONITORING OF
MASS, INC.

 

 

 

 

 

By:

 /s/ Richard Ginsburg

 

 

Title:  President and CEO

 

 

 

 

 

PROTECTION ONE SYSTEMS, INC.

 

 

 

 

 

By:

 /s/ Richard Ginsburg

 

 

Title:  President and CEO

 

--------------------------------------------------------------------------------


 

 

PROTECTION ONE DATA SERVICES, INC.

 

 

 

 

 

By:

 /s/ Richard Ginsburg

 

 

Title:  Richard Ginsburg

 

 

 

 

 

BEARSTEARNS CORPORATE

 

LENDING INC., as

 

Administrative Agent

 

 

 

By:

 /s/ R. Bram Smith

 

 

Title:  VP

 

--------------------------------------------------------------------------------


 

Annex I
 to
Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT (this “Assumption Agreement”), dated as of
                                , 200  , made by
                                                            , a
                             (the “Additional Grantor”), in favor of Bear
Stearns Corporate Lending Inc, as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) parties to the Credit Agreement referred to below for the benefit of
the Secured Parties, as defined in the Guarantee and Collateral Agreement
referred to below.  All capitalized terms not defined herein shall have the
meaning ascribed to them in such Credit Agreement.

 

RECITALS

 

A.                                   Protection One Alarm Monitoring, Inc., (the
“Borrower”), the Lenders and the Administrative Agent have entered into a Credit
Agreement, dated as of April       , 2005 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

 

B.                                     In connection with the Credit Agreement,
the Borrower and certain of its Affiliates (other than the Additional Grantor)
have entered into the Guarantee and Collateral Agreement, dated as of
April       , 2005  (as amended, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”) in favor of the Administrative
Agent for the benefit of the Secured Parties.

 

C.                                     The Credit Agreement requires the
Additional Grantor to become a party to the Guarantee and Collateral Agreement;
and

 

D.                                    The Additional Grantor has agreed to
execute and deliver this Assumption Agreement in order to become a party to the
Guarantee and Collateral Agreement.

 

NOW, THEREFORE, IT IS AGREED:

 

1.  Guarantee and Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor and Guarantor thereunder with the same force
and effect as if originally named therein as a Grantor and Guarantor and,
without limiting the generality of the foregoing, hereby expressly guarantees
the Borrower Obligations as set forth in Section 2 thereof, grants the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in its Property as set forth in Section 3 thereof, and assumes all
other obligations and liabilities of a Grantor and Guarantor set forth therein. 
The information set forth in Annex 1-A hereto is hereby added to the information
set forth in Schedules                         * to the Guarantee and Collateral
Agreement.  The Additional Grantor hereby represents and warrants that each of
the representations and warranties contained in Section 4 of the Guarantee and
Collateral Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date.

 

2.  GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE

 

--------------------------------------------------------------------------------

* Refer to each Schedule which needs to be supplemented.

 

--------------------------------------------------------------------------------


 

LAW OF THE STATE OF NEW YORK.  THE PROVISIONS OF SECTIONS 8.1, 8.3, 8.4, 8.5,
8.7, 8.8, 8.9, 8.10, 8.12, 8.13 AND 8.16 OF THE GUARANTEE AND COLLATERAL
AGREEMENT SHALL APPLY WITH LIKE EFFECT TO THIS ASSUMPTION AGREEMENT, AS FULLY AS
IF SET FORTH AT LENGTH HEREIN.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Annex II
to
Guarantee and Collateral Agreement

 

ACKNOWLEDGEMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of April 18, 2005 (the “Agreement”), made by the
Grantors parties thereto for the benefit of Bear Stearns Corporate Lending Inc.,
as Administrative Agent for the benefit of the Secured Parties referred to (and
as defined) therein.  The undersigned agrees for the benefit of the Secured
Parties as follows:

 

1.                                       The undersigned will be bound by the
terms of the Agreement and will comply with such terms insofar as such terms are
applicable to the undersigned.

 

2.                                       The undersigned will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 5.8(a) of the Agreement.

 

3.                                       The terms of Sections 6.3(a) and 6.7 of
the Agreement shall apply to it with respect to all actions that may be required
of it pursuant to Section 6.3(a) or 6.7 of the Agreement.

 

 

 

[NAME OF ISSUER]

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

Fax:

 

 

--------------------------------------------------------------------------------